THREADGILL, Judge.
I.H., a juvenile, appeals his adjudication of delinquency of DUI manslaughter and commitment to HRS. We affirm the adjudication and disposition, but strike that portion of the commitment order that directs the child to be deported upon completion of his supervision. While the trial court was permitted to recommend deportation to the federal authorities, it did not have authority to order the deportation. Torros v. State, 415 So.2d 908 (Fla. 2d DCA 1982).
Affirmed; order of deportation stricken.
DANAHY, A.C.J., and QUINCE, J., concur.